Case 2:21-mj-05039-DMF Document1 Filed 02/17/21 Page 1of8

Mod AO 442 (09/13) Arrest Warrant AUSA Name & Telno: Michael McGinnis 917.654.7095

UNITED STATES DISTRICT COURT

for the
> Southern District of New York
> Qr.- STOBTANS
5 United States of America
\

 

\\ Vv. )
o TRACII SHOW HUTSONA, ) Case No. 21 MAG 1245
a/k/a “Tracii Show,” )
a/k/a “Tracii Show Vician” )
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay °

(name of person to be arrested) TRACI] SHOW HUTSONA >
who is accused of an offense or violation based on the following document filed with the court:

 

© Indictment O Superseding Indictment O Information © Superseding Information ( Complaint

O Probation Violation Petition Supervised Release Violation Petition [Violation Notice O Order of the Court
This offense is briefly described as follows:

Wire Fraud (18 U.S.C. Section 1343) and Aggravated Identity Theft (18 U.S.C. Section 1028A)

Date: 02/02/2021 L. 4

i. corr . s
States Magistrate Judge Issuing officer's signature

 

 

City and state: New York, NY Hon. James L. Cott, USMJ

Printed name and title

 

Return

 

This warrant was received on (date) , and the person was arrested on (date)
at (city and state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 

 
Case 2:21-mj-05039-DMF Document1 Filed 02/17/21 Page 2 of 8

Approved: i as .

MICHAEL C. McGINNIS / TIMOTHY V. CAPOZZI
Assistant United States Attorneys

Before: THE HONORABLE JAMES L. COTT
United States Magistrate Judge

Southern District of New York a1 MAG 1245

wee eee ee LL LLL x
: SEALED COMPLAINT
UNITED STATES OF AMERICA
: Violations of
-v.- : 18 U.S.C. §§ 1343, 1028A, and
: 2
TRACII SHOW HUTSONA,
a/k/a “Tracii Show,”
a/k/a “Tracii Show :
Vician” : COUNTY OF OFFENSE:
: NEW YORK
Defendant. :
eee eee LL LLL x

SOUTHERN DISTRICT OF NEW YORK, ss.!

DANIEL ALESSANDRINO, being duly sworn, deposes and
says that he is a-Detective with the New York City Police
Department (“NYPD”), and charges as follows:

COUNT ONE
(Wire: Fraud)

1. From at least in or about October 2015 up to and
including at least in or about November 2019, in the Southern
District of New York and elsewhere, TRACII SHOW HUTSONA, a/k/a
“Tracii Show,” a/k/a “Tracii Show Vician,” the defendant,
willfully and knowingly, having devised and intending to devise
a scheme and artifice to defraud, and for obtaining money and
property by means of false and fraudulent pretenses,
representations, and promises, transmitted and caused to be

transmitted by means of wire, radio, and television
communication in interstate and foreign commerce, writings,
Signs, signals, pictures, and sounds, for the purpose of

executing such scheme and artifice, to wit, HUTSONA charged,
without authorization, tens of thousands of dollars of HUTSONA’s
personal expenditures to credit card and bank accounts belonging
to another individual (“Victim-1”), and in connection therewith
Case 2:21-mj-05039-DMF Document1 Filed 02/17/21 Page 3 of 8

and in furtherance thereof, HUTSONA transmitted and caused to
be transmitted interstate wire transfers of funds, including
wires through the Southern District of New York.

(Title 18, United States Code, Sections 1343 and 2.)

COUNT TWO
(Aggravated Identity Theft)

2. From at least in or about July 2016, up to and
including at least in or about September 2019, in the Southern
District of New York and elsewhere, TRACII SHOW HUTSONA, a/k/a
“Tracii Show,” a/k/a “Tracii Show Vician,” the defendant,
knowingly did transfer, possess, and use, without lawful
authority, a means of identification of another person, during
and in relation to a felony violation enumerated in Title 18,
United States Code, Section 1028A(c), to wit, HUTSONA used
Victim-1's social security number in order to obtain a credit
card for Victim-1’s financial account, during and in relation to
‘the wire fraud offense charged in Count One of this Complaint.

(Title 18, United States Code, Sections 1028A(a) (1),
1028A(b) & (c}) (5), and 2.)

The bases for my knowledge and for the foregoing
charges are, in part and among other things, as follows:

3. I am a Detective with the NYPD. I am currently a Task
Force Officer assigned to the Financial Crimes Task Force, which
investigates financial crimes in cooperation with the United
States Secret Service. I have been personally involved in the
investigation of this matter. This affidavit is based upon my
investigation, my conversations with other law enforcement
agents, and my examination of reports, records, and other
evidence. Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not.
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

OVERVIEW
4, Since at least in or about October 2019, the NYPD and

the United States Attorney’s Office for the Southern District of
New York have been conducting an investigation into the
Case 2:21-mj-05039-DMF Document1 Filed 02/17/21 Page 4of8

embezzlement of hundreds of thousands of dollars’ as part of a
confidence scheme orchestrated by TRACII SHOW HUTSONA, a/k/a
“Tracii Show,” a/k/a “Tracii Show Vician,” the defendant. As
detailed below, the investigation has revealed that HUTSONA
gained the confidence of Victim-1 and used her employment as an
assistant to Victim-1 to steal or otherwise obtain money from
Victim-1 without the authorization or approval of Victim-1. In
total, HUTSONA stole and spent over $1 million of Victim-1's
money in order to finance her own luxury lifestyle.

THE DEFENDANT

5. Based on my review of public source information, I
have learned, in part, the following:

a. TRACII SHOW HUTSONA, a/k/a “Tracii Show,” a/k/a
“Tracii Show Vician,” the defendant, is listed as the “founding
partner” of Elite Lux Life and claims “more than 20 years in the
entertainment and V.I.P. service industry,” including “booking
models, musicians, and dancers in Japan.”

b. “Elite Lux Life” markets itself as a full-service
concierge firm that “accommodates the most discerning traveler”
and is the “go-to service for wanting to enjoy the very best
life has to offer.” Elite Lux Life offers an “unbeatable global
lifestyle management service.” In its social media posts, Elite
Lux Life markets itself as a “VIP Concierge Company
(SPECIALIZING IN THE GOOD LIFE) Jets-Yachts-Vacation Rentals-
Exotic Vehicles.”

THE SCHEME

6. Based on my participation in an interview of Victim-l,
I have learned, in part, the following:

a. In or about October 2015, Victim-1 hired TRACII
SHOW HUTSONA, a/k/a “Tracii Show,” a/k/a “Tracii Show Vician,”
the defendant, to assist her as a personal assistant and/or

concierge at her home in California. Victim-1 agreed to pay
HUTSONA’s company, Elite Luxury Lifestyles, a monthly fee for
these services. To assist HUTSONA in the performance of her

duties, Victim-1 provided HUTSONA with access to some of Victim-
1’s financial information.

; b. In or about September 2018, a financial advisor
for Victim-1 (the “Financial Advisor”) advised Victim-1 that
Victim-1 was spending significant sums from her financial
Case 2:21-mj-05039-DMF Document1 Filed 02/17/21 Page 5of8

accounts. Subsequently, Victim-1 confronted HUTSONA regarding
potentially unauthorized expenses made against Victim-1’s
financial accounts.

om During the confrontation, HUTSONA confessed to
Victim-1 that HUTSONA had used Victim-1’s financial accounts for
personal use and without authorization.

d. Following the confession, on or about September
10, 2018, HUTSONA, the defendant, and Victim-1 signed an
agreement, labeled “Personal Plea Agreement.” Based on my

review of a copy of the Personal Plea Agreement, the agreement
stated that HUTSONA had obtained an “additional user card in
[HUTSONA’s] name” and that HUTSONA “had been using [Victim-1’s]
account since July 2016.” The agreement further stated that
HUTSONA needed to repay $307,498.02 to Victim-1.

e. Nonetheless, .after the Personal Plea Agreement
was entered between the parties, including in the days after the
Personal Plea Agreement was signed, HUTSONA continued to use
Victim-1’s financial accounts without permission.

£. In or about September 2019, after Victim-1
discovered additional unauthorized charges made by HUTSONA,
following -HUTSONA’s execution of the Personal Plea Agreement,
Victim-l1 terminated her relationship with HUTSONA.

7. Based on my review of financial records obtained from
multiple financial institutions for accounts maintained by
Victim-1, I have learned, in part, the following:

a. Victim-1 maintained 529 college savings plans on
behalf of Victim-1’s children (the “529 Savings Accounts”).

b. Victim-l maintained a checking account at a
particular bank (“Bank-1” and “Bank-1 Checking Account”).

Cc. In multiple checking and savings accounts
maintained by Victim-1, TRACII SHOW HUTSONA, a/k/a “Tracii
Show,” a/k/a “Tracii Show Vician,” the defendant, was added as
an additional account holder for the account and, in certain
circumstances, provided with a debit and/or credit card in the
name of HUTSONA. Specifically, HUTSONA gained access to the
following:

i. A checking account provided by another bank
(“Bank-2” and “Bank-2 Checking Account-1”).
Case 2:21-mj-05039-DMF Document1 Filed 02/17/21 Page 6 of 8

; ii. A second checking account provided by Bank-2
(“Bank-2 Checking Account-2”).

iii. A savings account provided by Bank-2 (‘“Bank-
2 Savings Account”).

iv. A credit card provided by Bank-2 (“Bank-2
Credit Card-1”).

Vv. A second credit card provided by Bank-2
(“Bank-2 Credit Card-2”).

vi. A credit card provided by Bank-1 (“Bank-1
Credit Card”) (collectively, the “HUTSONA Fraud Accounts”).

d. Based on my participation in an interview of
Victim-1, I have learned that Victim-1 never authorized HUTSONA
to be added to the HUTSONA Fraud Accounts or to obtain a debit
and/or credit card for the HUTSONA Fraud Accounts.

e. Based upon my review of account documentation for.
the Bank-l Credit Card, I have learned that in or about July
2016 an application was submitted for a credit card to be issued
in the name of -“Tracii Show,” but linked to the account for

Victim-l (the “Fraudulent Credit Card Application”). The
Fraudulent Credit Card Application included the social security
number of Victim-1. As noted, Victim-1 did not authorize the

Bank-1 Credit Card to be issued in the name of “Tracii Show.”

8. Based on my review of Bank-1 and Bank-2 records for
the HUTSONA Fraud Accounts, and my discussions with Victim-1 and
representatives for Victim-1, I have learned, in part, the
following:

a. Between on or about October 2015 and on or about
November 2019, TRACII SHOW HUTSONA, a/k/a “Tracii Show,” a/k/a
“Tracii Show Vician,” the defendant, made over $1.4 million in
payments and purchases from the HUTSONA Fraud Accounts. These
purchases include payments for personal expenses, such as mobile
phones, restaurants and nightclubs, luxury hotels, and jewelry.
These purchases also include payments to Elite Lux Life, which
is operated by TRACII SHOW HUTSONA, the defendant, see supra
5. ,

b. To cover the purchases made by the HUTSONA Fraud
Accounts, money was transferred from Victim-1’s Bank-1 Checking
Account and Victim-1’s 529 Savings Accounts into the HUTSONA
Fraud Accounts. For instance, over the course of the scheme,
Case 2:21-mj-05039-DMF Document1 Filed 02/17/21 Page 7 of 8

approximately $480,000 was transferred from the 529 Savings
Accounts into Bank-2 Checking Account-2. Likewise,
approximately $960,000 was transferred from the Bank-1 Checking
Account into the HUTSONA Fraud Accounts, including approximately
$798,000 to pay bills for the Bank-1 Credit Card and Bank-2
Credit Card-2.

Cc. Accordingly, based on my training and experience,
and my involvement in this investigation, it appears that
HUTSONA, the defendant, obtained without authorization credit
and/or debit cards in her own name that drew against accounts
maintained by Victim-1. HUTSONA charged personal and other
expenses to these same credit and/or debit cards and paid off
those expenses by transferring funds from the college funds held
on behalf of Victim-1’s children and from a checking account
maintained by Victim-1 at Bank-1. In other words, it appears
that HUTSONA stole money set aside for the education of Victim-
1’s children to fund her own luxury lifestyle.

THE COVERUP

9, Based on my review of materials provided by Bank-1, I
have learned, in part, the following:

a. Bank-1 provided financial management services. for
Victim-1 out of its offices located in the Southern District of
New York.

b. Representatives from Bank-l, including the
Financial Advisor, communicated by email with TRACII SHOW
HUTSONA, a/k/a’ “Tracii Show,” a/k/a “Tracii Show Vician,” the
defendant, regarding Victim-1’s financial accounts, including
from locations in the Southern District of New York.

Cc. In or about October 2019, following Victim-1’s
termination of HUTSONA from her employment, Victim-1 reported
fraudulent expenditures on Victim-1’s financial accounts to
Bank-1. As a result, Bank-1 began investigating these
fraudulent expenditures.

d. In or about November 2019, Bank-1 received a fax
of a “notarized” document purporting to be a “Power of Attorney”
dated February 15, 2017 (the “Power of Attorney”). The Power of

Attorney stated that, “effective immediately,” HUTSONA would
serve as Victim-1’s “attorney-in-fact” and have control over

Victim-1’s “Banking and other financial institution
transactions,” among other items. The Power of Attorney
purported to be signed by Victim-1. Based on my discussions
Case 2:21-mj-05039-DMF Document1 Filed 02/17/21 Page 8 of 8

with Victim-1, I have learned that Victim-1 did not provide
HUTSONA with a power of attorney over Victim-1’s accounts, did
not sign the Power of Attorney submitted to Bank-1, and did not
recognize her purported initials on the Power of Attorney.

e. Based on my discussions with the notary listed on
the Power of Attorney (the “Notary”), I have learned that the
Notary’s logbook reflects an entry on February 15, 2017 for a
“personal letter” for Victim-1. The Notary does not recall ever
authorizing a power of attorney for either Victim-1 or HUTSONA
and the Notary did not recognize the Power of Attorney. The
Notary observed that the notarized stamp and documentation on
the Power of Attorney appeared at an angle and did not appear
professional. ,

WHEREFORE, deponent prays that an arrest warrant be
issued for TRACII SHOW HUTSONA, a/k/a “Tracii Show,” a/k/a
“Tracii Show Vician,” the defendant, and that she be arrested
and imprisoned or bailed, as the case may be.

/s/Daniel Alessandrino

DANIEL ALESSANDRINO
Detective
New York City Police Department

 

Sworn to me through the transmission

of this Affidavit by reliable electronic means,
pursuant to Federal Rules of Criminal Procedure
41(d) (3) and 4.1, this 2nqday of February 2021

MES L. COTT
United States Magistrate Judge
